254 F.2d 853
George PETERSON, Appellant,v.Herman S. MOORE.
No. 12534.
United States Court of Appeals Third Circuit.
Argued and Decided May 13, 1958.

John P. S. O'Connor, Pittsburgh, Pa. (Evans, Ivory & Evans, Pittsburgh, Pa., on the brief), for appellant.
Sherman T. Rock, Pittsburgh, Pa. (Andrew C. Van Gorder, Paul, Lawrence & Rock, Pittsburgh, Pa., Joseph J. Lee, Clearfield, Pa., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The order granting a new trial from which the plaintiff has appealed is an interlocutory order and, therefore, not appealable. The court is accordingly without jurisdiction of the appeal.


2
The appeal will be dismissed without costs to either party.